This court reviews summary judgments de novo.          Wood v.

                  .Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005). Summary
                  judgment is appropriate if the pleadings and other evidence on file, viewed
                  in the light most favorable to the nonmoving party, demonstrate that no
                  genuine issue of material fact remains in dispute and that the moving
                  party is entitled to judgment as a matter of law.       Id.   To withstand

                  summary judgment, the nonmoving party cannot rely solely on general
                  allegations and conclusions set forth in the pleadings, but must instead
                  present specific facts demonstrating the existence of a genuine factual
                  issue supporting his claims. NRCP 56(e); see also Wood, 121 Nev. at 731,
                  121 P.3d at 1030-31.
                              Having reviewed appellant's opening brief and the record on
                  appeal, we conclude that the district court erred in granting summary
                  judgment in respondents' favor. In their motion for summary judgment,
                  respondents argued that they did not violate any of the statutes relied
                  upon by appellant in his complaint because they did not place the phone
                  calls at issue to appellant, nor did they control the means or method by
                  which the contact with appellant was made. Respondents contended that
                  they had contracted with a third party for marketing, who in turn
                  subcontracted with a company, named Holiday Tours, that made the
                  phone calls to appellant. In his opposition to the motion for summary
                  judgment, however, appellant argued that genuine issues of material fact
                  remained regarding Healthy Body Imaging Centers' liability for the
                  alleged TCPA violations.
                              Appellant specifically argued that a seller can be held liable
                  for TCPA violations committed by third-party telemarketers based on
                  principles of agency. Under federal law, a person can sue for damages for
                  do-not-call violations "by or on behalf of' a company. 47 U.S.C. § 227(c)(5)
                  (2013). In addition, the Federal Communications Commission has noted
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ee
                 that the purpose of the Telephone Consumer Protection Act would be
                 thwarted if sellers were permitted to hide behind the illegal acts of their
                 authorized telemarketers, who may be located offshore or judgment proof,
                 but allowed to benefit from the acts of those telemarketers.    In re Dish

                 Network, LLC, 28 FCC Rcd 6574, 6588-89 (2013) (declaratory ruling).
                 Appellant also contended that the phone calls at issue in his complaint
                 were made before the date of the marketing contract that respondents
                 relied on in their summary judgment motion, and thus, genuine issues of
                 material fact remained regarding whether Holiday Tours in fact made the
                 calls to appellant and whether Healthy Body Imaging Center may be
                 directly liable to appellant for the calls under the consumer protection
                 statutes.
                             Based on the foregoing, we conclude that appellant adequately
                 demonstrated that genuine issues of material fact remain regarding
                 whether respondents are liable• to appellant under the consumer
                 protection statutes for the phone calls at issue. The district court
                 therefore erred in entering summary judgment in respondents' favor.        See

                 NRCP 56(e); see also Wood, 121 Nev. at 731, 121 P.3d at 1030-31.
                 Accordingly, we
                             ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for further proceedings
                 consistent with this order.



                                                                     J.
                                                      C
                                          Parraguirresratilen
                                        --1----142



                                               , J.                                    J.
                 Douglas

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                cc: Hon. Rob Bare, District Judge
                     Paul D.S. Edwards
                     Healthy Body Imaging Centers
                     Michael Napoli
                     Ramon San Nicolas
                     Eighth District Court Clerk




SUPREME COURT
        Of
     NEVADA
                                                    4
(0) 1947A